PAGE, Justice
(dissenting).
I respectfully dissent. We are to construe personal property exemptions such as the motor vehicle exemption set out in MinmStat. § 550.37, subd. 12a (2012), liberally in favor of the party benefitted by the exemption. See DeCoster v. Nenno, 171 Minn. 108, 110, 213 N.W. 538, 539 (1927); see also Tomlinson v. Kandiyohi Cnty. Bank, 162 Minn. 230, 233, 202 N.W. 494, 495 (1925). At the same time, forfeiture is disfavored. Riley v. 1987 Station Wagon, 650 N.W.2d 441, 443 (Minn.2002). Because we must construe section 550.37, subdivision 12a, liberally in favor of Nielsen, and because forfeiture is disfavored, I would conclude that section 550.37, subdivision 12a, precludes forfeiture in this case. I would also conclude that the forfeiture in this case violates Article I, Section 12, of the Minnesota Constitution.